Citation Nr: 0304614	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1999 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in March 2001 for additional 
development.  Thereafter, the Board also undertook internal 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) and gastroesophageal reflux disease, 
currently rated as combined 70 percent disabling, are 
sufficient to preclude the veteran from participating in 
gainful employment.


CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based on individual unemployability are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103a, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 3.341, 4.16(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  The Board finds that the 
RO met the duties to notify and assist in the development of 
the case in the October 1999 statement of the case, the March 
2001 Board remand, an April 2001 letter, and a November 2001 
supplemental statement of the case.

In view of the foregoing decision in the veteran's favor, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Entitlement to a total disability rating based on 
individual unemployability

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2002).
Total ratings for compensation purposes are authorized for 
any disability that is found to be sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. 
§ 3.341 (2002).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).

The veteran meets the schedular criteria for TDIU insofar as 
the veteran's PTSD, evaluated as 70 percent disabling, and 
gastroesophageal reflux disease, evaluated as 10 percent 
disabling, have a combined rating of 70 percent with at least 
one of the disabilities being rated as 40 percent (PTSD is 
rated at 70 percent disabling).  Therefore, the VA will grant 
a total rating for compensation purposes based on 
unemployability if the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2002).  In Hatlestad v Derwinski, 
3Vet. App. 213 (1992), the Court referred to apparent 
conflicts in the regulations pertaining to TDIU benefits.  
Specifically, the Court indicated that there was a need for 
discussing whether the standard delineated in the controlling 
regulations was an "objective" one based on average 
industrial impairment, or a "subjective" one based upon the 
veteran's actual industrial impairment.  Subsequent thereto, 
the VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  
In order to grant TDIU, the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See, Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In an April 1999 letter, the veteran's private physician, Dr. 
Childs stated that he has treated the veteran since 1990.  
Dr. Childs offered his opinion that the veteran has 
difficulty communicating, often reflecting illogical or 
irrelevant material.  According to Dr. Childs, the veteran 
has major impairment in the areas of work, family relations, 
judgment, and mood.  Dr. Childs offered his opinion that the 
veteran is unable to work.  He stated that the veteran has 
significant obsessions, compulsions and rituals which would 
preclude any gainful employment.  Dr. Childs indicated that 
the veteran would not be able to function independently and 
effectively.  Dr. Childs provided a GAF score of 30-40 which 
is indicative of major impairment in several areas such as 
work, school, family relations, judgment, thinking, or mood.

A July 1999 VA examination reveals that the veteran has 
chronic concentration and thought focusing problems and 
subjective short term memory impairment.  The veteran has 
severe sleep impairment with nightly vivid nightmares.  He 
experienced repeated intrusive recollections and flashbacks, 
and suffers from an almost complete social isolation.  The 
veteran is noted to be suffering from anxiety, panic attacks 
and impaired impulse control.  The examiner noted a Global 
Assessment of Functioning (GAF) score of 48 which is 
indicative of serious impairment in social, occupational, or 
school functioning. The examiner noted his opinion that the 
veteran was unemployable due to the severity of his PTSD.  

At a May 2001 VA examination, the examiner noted the veteran 
suffered from poor sleep, poor impulse control, increased 
anxiety, and that he is socially isolated.  The examiner 
indicated a GAF score of 50.  VA treatment notes dated in 
March 1999 and November 2002 reveal that the veteran suffers 
from impaired memory, repeated obsessional rituals that 
interfere with daily functioning, limited trips outside his 
house, severe hyperarousal, nightmares, depression, and 
flashbacks. 

Based on the above, the Board finds that the evidence 
establishes that the veteran is unable to secure or follow 
substantially gainful employment due to his service-connected 
PTSD.  The VA and private medical evidence indicates that the 
veteran is suffering from very serious PTSD symptoms that 
would, in his case, make it impossible for him to work.  
Therefore, a total disability rating based on individual 
unemployability is warranted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

